                                                                                          L
                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA                            JUL 2 6 2019
                                    Richmond Division
                                                                               CLERK, U.S. DISTRICT COURT
                                                                                     RICHMOND. VA
RONNELL A. GREGORY,
a/k/a RONNELL ANTONIO
MUHAMMAD


       Plaintiff,

                                                       Civil Action No. 3:19CV520-HEH


KATHERINE SCHUPPIN,

       Defendant.


                               MEMORANDUM OPINION
                        (Dismissing Civil Action with Prejudice)

       Ronnell A. Gregory, a Virginia inmate proceeding pro se and informa pauperis,

filed this action. Here, in his initial pleading to this Court, Gregory indicates that he is

"filing this Criminal Complaint. .. because nobody in Virginia Beach, Va. will file[] this

against the Commonwealth Attorney, Katherine Schuppin." (ECF No. 1, at 1.) Pursuant

to the Prison Litigation Reform Act ("PLRA") this Court must dismiss any action filed by

an individual proceeding informa pauperis if the Court determines the action "is

frivolous or malicious." 28 U.S.C. § 1915(e)(2)(B)(i);        28 U.S.C. § 1915A. The first

standard includes claims based upon "an indisputably meritless legal theory," or claims

where the "factual contentions are clearly baseless." Clay v. Yates, 809 F. Supp. 417, 427

(E.D. Va. 1992) {(\\xoimg Neitzke v. Williams, 490 U.S. 319, 327 (1989)). It is both

unnecessary and inappropriate to engage in an extended discussion of the utter lack of

merit of Gregory's action. See Cochran v. Morris, 73 F.3d 1310, 1315 (4th Cir. 1996)
